Citation Nr: 1732029	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-26 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right lower extremity disorder.

2.  Entitlement to service connection for a right lower extremity disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1991 to April 1994.  The Veteran also served in the Oregon Army National Guard from April 1994 to July 1999.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board notes that during the pendency of this appeal, the Veteran moved and the Portland, Oregon RO now has jurisdiction of these matters.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2017 video conference hearing.  A transcript of that hearing has been associated with the record.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The Board notes that when a Veteran makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to service connection for a right leg disability, initially claimed as compartment syndrome, bilateral, as entitlement to service connection for a right lower extremity disorder.  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a right lower extremity disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 1995 rating decision, the RO denied service connection for a right lower extremity disorder, initially claimed as compartment syndrome, bilateral.

2.  Medical and lay evidence of a right lower extremity disorder received since the May 1995 denial is new and material, sufficient to reopen the claim of service connection for a right lower extremity disorder.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision denying service connection for a right lower extremity disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received for service connection subsequent to the May 1995 rating decision is new and material to reopen service connection for a right lower extremity disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (1), 3.303, 20.1105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, as to the claim of reopening service connection for PTSD, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence Law and Analysis

In a May 1995 rating decision, the RO denied the Veteran's claim for service connection for a right lower extremity disorder, initially claimed as compartment syndrome, bilateral.  Following the May 1995 RO denial, the Veteran did not initiate any appeal of the decision.

The Veteran filed her current application for service connection a right lower extremity disorder in November 2007.  In an August 2008 rating decision, the RO denied the Veteran's claim on a de novo basis.

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See, Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also, Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103.  A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Veteran submitted an April 1997 treatment record from Kaiser Permanente notes the Veteran was diagnosed with bilateral exertional compartment syndrome and that she cannot walk or run beyond the onset of calf pain.

The Veteran submitted a November 1998 physical profile notes the Veteran suffered from bilateral anterior compartment pain, with "shin splints" in quotes.

The Veteran submitted a September 1999 treatment record from Northwest Surgical Specialists notes the Veteran reported she began experiencing bilateral leg pain anterolaterally with marching, running, and sports while serving in the military.  Upon examination, tenderness and swelling was noted over the bilateral anterior compartments.  A diagnosis of bilateral exertional compartment syndrome was noted.

The Veteran submitted a September 1999 treatment record from Southwest Washington Medical Center notes the Veteran underwent a bilateral release anterior and lateral compartment fasciotomies.

The Veteran submitted a November 2007 treatment record notes the Veteran reported she sustained an injury during a parachute jump, after which, she was told that she may have compartment syndrome.  An electromyogram (EMG) study was noted as being unremarkable.  A May 1995 outpatient sports medicine consult was referenced, in which the Veteran reported that marching and running in boots while on basic training was hurting her legs and that, after doing repeated simulated parachute jump landings, she experienced shooting pains in both anterior legs the next day which was progressive as she ran.  Upon examination, it was noted that the Veteran's history is "extremely consistent with a diagnosis of exertional compartment syndrome involving the anterior compartments bilaterally."  An April 1997 outpatient orthopedic consultation was also referenced, in which it was noted that the Veteran's symptoms were consistent with a diagnosis of bilateral exertional compartment syndrome.

In November 2007, VA received an application for compensation for exertional compartment syndrome of the right ankle.  The Veteran stated that in 1993 while in airborne school another soldier stole her running shoes and, to prevent her being disqualified, she had to run while wearing boots.  The Veteran stated that this felt like a knife going into the side of her leg.  The Veteran stated that she reported this to the sergeant, who told her he saw nothing wrong and tried to get her to run again.  The Veteran then stated that a few weeks later, after returning to Fort Campbell, Kentucky, she was made to do a timed road march with a rucksack full of rocks, which caused her severe pain and she would up dragging her right leg by the end of the march.  

The Veteran submitted a February 2013 treatment record from open Advanced MRI which notes that other than mild posterior tibial tenosynovitis, the medial flexor tendons, extension tendons, and peroneal tendons are within normal limits.  It was further noted that the findings suggest a chronic, long-standing partial thickness tear of the anterior talofibular ligament.

The Veteran testified at a March 2017 video conference hearing that before joining the military, she did not have any injury, illness, or disease associated with her legs.  The Veteran stated that one morning while in airborne school someone had stolen her running shoes and left her only her boots for running.  The Veteran then stated that the sergeant told her that if she didn't run she would be kicked out of airborne school, so she ran that day with her boots.  The Veteran stated that while running she felt a sharp pain in her right leg and as her foot came down on the asphalt she felt a pain that was as though "somebody had stabbed [her]" in the right, outer portions of her leg, and then she felt a warming.  To avoid being run over by other people, the Veteran stated that she fell out of formation and felt looseness in her ankle while walking.  The Veteran then stated that she was not able to finish airborne school and was put on one profile after the next for the remainder of her time in the army.  The Veteran states over the years the pain has gotten worse, even after her surgery.  The Veteran stated that she is a registered nurse and that the type of injury she has, caused by a partial tear of the patellar fibular ligaments, would usually not show up on an x-ray.  The Veteran stated that a surgeon has told her that there is a procedure to correct the problem, but that she would walk with a limp and that it would be difficult for her to find work if a nerve was cut.

The Board finds that the evidence received subsequent to the May 1995 rating decision was not previously submitted to the VA before the May 1995 rating decision, and is therefore "new" evidence.  The Board will now turn to a discussion of whether this new evidence is "material."  The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims ("Court") explained this standard is intended to be a low threshold.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The new evidence submitted subsequent to the May 1995 rating decision includes evidence of a "chronic, long-standing partial thickness tear of the anterior talofibular ligament", a diagnosis of bilateral exertional compartment syndrome, and statements from the Veteran detailing the claimed in-service injury and the subsequent symptoms she has experienced.  The Board finds that the additional medical and lay evidence of record constitutes new and material evidence to reopen the right lower extremity disorder claim.  This new evidence addresses requirements of service connection that was previously denied, specifically, the failure to establish a current diagnosis of a right lower extremity disorder.  Additionally, the lay observations address a possible nexus between the Veteran's right lower extremity disorder and military service.  Therefore, this new evidence is material and the Veteran's claim for service connection of a right lower extremity disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right lower extremity disorder is reopened.


REMAND


The record shows that the Veteran has not been evaluated by VA for her right lower extremity disorder since August 2013.  In light of the testimonial evidence given by the Veteran regarding the details of the claimed in-service injury, the Veteran should be afforded a new VA examination to determine the nature and etiology of her right lower extremity disorder.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records from August 2013 to the present.  All records obtained must be associated with the claims file.

2.  Request the Veteran to submit or identify any outstanding private treatment records pertaining to the Veteran' right lower extremity disability.  Attempt to obtain any records properly identified.  All records obtained must be associated with the claims file.

3. After, and only after, completion of steps one and two above, schedule the veteran for a VA examination to assess the nature and etiology of the Veteran's right lower extremity disorder.  The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding her claimed condition.  All necessary tests and studies should be accomplished, and all clinical findings should be reported.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right lower extremity disorder had its onset during active service or is otherwise related to any in-service disease, event, or injury.

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed right lower extremity disorder.

4. After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


